DETAILED ACTION
This office action is responsive to communication filed on December 6, 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Sherwinter (Reg. 61,751) on December 21, 2021.

The claims are amended as follows:

Claim 1, Page 2
Line 20 of Claim 1, delete “a” and insert -- the -- before “transfer control signal to the gate”

Allowable Subject Matter
Claims 1-4, 7, 11-13, 15, 16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Consider claim 1, the prior art of record does not teach nor reasonably suggest that the buffer circuit comprises a multiplexer having a first input to receive a ground voltage level, a second input coupled to a negative terminal to receive a negative 

	Claims 2-4 are allowed as depending from an allowed claim 1.

	Consider claim 7, the prior art of record does not teach nor reasonably suggest that the buffer circuit comprises a multiplexer having a first input to receive a ground voltage level, a second input coupled to a negative terminal to receive a negative voltage level, a third input coupled to the select signal, and a multiplexer output to output a selected one of the ground level or the negative voltage level based on the select signal: a first CMOS inverter coupled to a positive voltage terminal to receive a positive voltage level and to the negative voltage terminal, and configured to generate a first CMOS output responsive to receiving a transfer signal; and a second CMOS inverter coupled to the positive voltage terminal and the multiplexer output, and configured to generate a transfer control signal responsive to receiving the first CMOS output, in combination with the other elements recited in claim 7.



	Claims 12, 13, 15, 16 and 18 are allowed as depending from an allowed claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696